Citation Nr: 1613380	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee condition.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from August 1976 through February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied petitions filed by the Veteran to reopen previous claims for service connection for a low back disorder, a bilateral knee disorder, and depression.  The Veteran perfected a timely appeal of that denial.

In February 2014, the Board determined that new and material evidence as to each of the foregoing issues was received and reopened the Veteran's claims.  The issues of service connection for a low back disorder, a bilateral knee condition, and depression were remanded for further development, to include:  obtaining the records for additional VA and private treatment identified by the Veteran; arranging the Veteran to undergo a VA orthopedic examination of his low back, knees, and claimed major depressive disorder; and, readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).

The AOJ has performed actions that are in substantial compliance with the Board's remand instructions.  Still, for the reasons discussed more fully below, the Board finds that still additional development is necessary as to the issues of the Veteran's entitlement to service connection for a low back disorder and for a bilateral knee disorder.  The Board finds that the record is ripe for de novo consideration as to the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

The issues of the Veteran's entitlement to service connection for a low back disorder and for a bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has depressive disorder that was neither sustained during service nor resulted from an injury, illness, or event that occurred during active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depressive disorder, are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, a pre-rating August 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, the letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's January 2010 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, VA treatment records, identified and relevant private treatment records, social security records, lay statements, and hearing testimony have been associated with the claims file.  The Veteran was also afforded a VA psychiatric examination in May 2014 to determine the nature and etiology of his claimed disorder.  That examination, along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.




II.  Service Connection for an Acquired Psychiatric Disorder

In his claims submissions, the Veteran alleges that he has had depression since his active duty service.  During his video conference hearing, he elaborated that he was treated for depressive disorder on one occasion during service in January 1977.  He suggests that his current psychiatric disorder is related in some way to his depression during service.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Service treatment records show that the Veteran was evaluated for reported episodes of enuresis in January 1977.  The Veteran reported having personal problems at the time; nonetheless, no mental health findings or diagnoses were made and the Veteran was referred for a urological examination.  During his separation examination only one week later, he expressly denied having any history of mental health problems, including:  frequent trouble sleeping; depression or excessive worry, loss of memory or amnesia; or, nervous trouble of any sort.  Also, a clinical psychiatric evaluation was normal.

Post-service records show that the Veteran sought initial psychiatric treatment in December 2002 with D.F., Psy.D.  At that time, he self-reported that he had sustained a work-related injury in March 2001 and was unable to return to his normal employment as a truck driver.  According to the Veteran, he had been experiencing ongoing depression and anxiety since his employment was terminated.  He also reported panic attacks marked by shortness of breath and tightness in his chest; feelings of hopelessness; sleep disturbance marked by erratic sleep pattern; and, fleeting thoughts of suicide.  On mental status examination, the Veteran demonstrated anxious mood and appeared to be situationally depressed.  Diagnoses of panic disorder without agoraphobia and adjustment disorder with depressed mood were rendered.

In November 2004, the Veteran began receiving mental health treatment at Mobile Mental Health.  At that time, he reported that he had a fear of crossing bridges and reported suicidal ideation.  A mental status examination was grossly normal.  Previous diagnoses of panic disorder with agoraphobia and major depression were confirmed.  The Veteran returned for follow-up in December 2004, and notably, reported again that his depression began in 2001 after he stopped working as a truck driver.

The Veteran was subsequently followed for his panic disorder with agoraphobia and recurrent major depressive disorder at Altapointe Health Systems.  Records from that facility, dated from October 2006 through June 2007, indicate continuing symptoms of depression, sleep disturbance, irritability, nervousness, panic attacks, and difficulty focusing.

Concurrent with the foregoing treatment, the Veteran was evaluated for ongoing depression by L.T.W. in January 2007.  At that time, the Veteran reported that the onset of his depression was approximately five years ago and continued to attribute his depression to his continued unemployment, financial situation, and medical problems.  Again, the Veteran reported symptoms of insomnia, difficulty concentrating, irritability, and hallucinations.  A mental status examination was normal; however, depressive disorder, not otherwise specified (NOS) was diagnosed.

Subsequent VA treatment records dated from 2009 through January 2014 show that the Veteran was followed for ongoing depression and diagnosed with depressive disorder, NOS.  During treatment in May 2011, the Veteran reported that he remained unemployed, was homeless and living with friends, was receiving social security disability, and was also coping with various medical problems.  Overall, the Veteran stated, he was "upset a lot about all my problems."

In contrast to the foregoing, the Veteran reported for the first time in the record, during VA treatment in April 2013, that he had been having depression since his separation from service.  He reported that he had been undergoing mental health treatment since the 1980's at Mobile Mental Health Clinic.  He explained that his mood was more persistently depressed since his employment as a truck driver was terminated, but, admitted that he was worried about his life situation.  At that time, treating VA mental health staff opined that dysthymic disorder was a more appropriate diagnosis for the Veteran.

The Veteran was afforded a VA examination of his claimed psychiatric disorder in May 2014.  The electronic claims file was reviewed by the examiner in conjunction with the examination.  On review of the claims file, the examiner noted the in-service and post-service mental health history described above.

On examination, the Veteran demonstrated mildly dysphoric mood.  He elaborated that he felt as though he had failed his children because he was unable to provide financially for them.  He reported that he kept to himself because he did not want other people telling him what he should be doing because he wasn't able to work because of his back.  He appeared to describe regret at being unable to "do all the things I wanted to do."

The examiner diagnosed unspecified depressive disorder, but opined that it is less likely than not that the disorder had its onset during service or is otherwise related to an event or incident during service.  As rationale, the examiner noted that the Veteran has self-reported the onset of depression in 2001 and that he has attributed the depression to loss of his employment.  Indeed, the examiner observed, the Veteran did not receive any mental health treatment until after 2001.

The foregoing evidence shows that the Veteran has depressive disorder that began in March 2001, and, which is not related to any illnesses, injuries, or events that occurred during his active duty service.  In that regard, the service treatment records show that the Veteran simply did not have any mental health problems during service.  Although the Veteran did report personal problems during in-service treatment in January 1977, no psychiatric findings were noted and the Veteran was referred instead for urological treatment.  Indeed, the Veteran expressly denied having any psychiatric problems during his separation examination only one week later.  A clinical psychiatric examination conducted at that time confirmed that the Veteran was not demonstrating psychiatric abnormalities.

In conjunction with the above, the post-service records show that the Veteran did not seek mental health treatment until 2001, after he began experiencing depression which he has repeatedly attributed to loss of his job due to his medical conditions and resulting financial stress.  The Veteran maintained consistently in subsequent treatment that he felt that his depression was attributable to his life situation, with the exception of one instance during VA treatment in April 2013, when he alleged that he had been having depression since his separation from service.

To the extent that the Veteran has asserted continuity of depression dating back to his period of service, the Board notes that, in addressing lay evidence and determining what, if any, probative value may be assigned to it, it must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Under the foregoing legal authority, the Veteran is competent to provide probative statements as to when his depression began and how long it has endured.  Nonetheless, his assertions as to continuity carry significant credibility concerns.  In that regard, the Board observes that such assertions are wholly inconsistent with his own statements during his separation examination, at which time, he denied having any history of mental health problems.  His assertions regarding continuity are also inconsistent with repeated earlier statements made during treatment in which he reported the onset of his depression in 2001 after his employment was terminated, and also, that he felt as though his depression was attributable to life stresses related to his loss of employment.  The Veteran's assertions are also consistent with the medial chronology shown in the record, which does not indicate any psychiatric complaints, treatment, findings, or diagnoses prior to March 2001.

In view of the consistencies noted above, the Board finds that the Veteran's assertions concerning continuity carry grave credibility concerns.  Accordingly, the Board is not inclined to assign any probative weight to those assertions.  By contrast, the Board is inclined to assign far greater probative weight to the diagnosis and negative etiology opinion expressed in the May 2014 VA examination.  In that regard, the VA examiner's findings and opinions are supported by thorough rationale that is based upon facts and findings obtained from the examiner's review of the claims file, interview of the Veteran, and clinical observations and findings from the examination.  Indeed, that rationale is consistent with the other probative facts and evidence in the record.

The Board concludes that the Veteran has depressive disorder that began in March 2001, and, that is attributable to non-service-related social stressors.  As the evidence shows that the Veteran's depressive disorder neither began during the Veteran's service nor resulted from an injury, illness, or event that occurred during his service, he is not entitled to service connection for an acquired psychiatric disorder, to include depressive disorder.  To that extent, this appeal is denied.

In reaching this determination, the Board acknowledges again that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable because the evidence weighs against the Veteran's claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).




ORDER

Service connection for an acquired psychiatric disorder, to include depressive disorder, is denied.


REMAND

In relation to the issue concerning the Veteran's entitlement to service connection for a claimed low back disorder, the Veteran alleges that he has had chronic back pain which dates back to an injury sustained during service.  Consistent with that assertion, service treatment records show that the Veteran was treated during service from December 1976 through January 1977 for lumbosacral strain sustained in a fall from a telephone pole.  During his January 1977 separation examination, he reported ongoing back problems.

Post-service treatment records show that the Veteran has been followed privately and at VA for ongoing complaints of back pain since 1981.  A September 1981 myelogram conducted during VA treatment revealed a bulging defect at L4-5.  Those findings were confirmed in a private March 1990 CT study conducted at Springhill Memorial Hospital.  Subsequent treatment records reflect ongoing complaints of back pain.  In November 2004, the Veteran's private orthopedist, Dr. A.J.F. noted radiological evidence of slight disc space narrowing at L4-5 and diagnosed lumbar spine degenerative disc disease.

The Veteran was afforded a VA spine examination in May 2014.  Based on findings from the examination, the examiner diagnosed thoracolumbar spine degenerative disc disease and mild radiculopathies in the lower extremities.  Although the examiner provided a negative etiology opinion for the diagnosed spine disorder, she did not address in her rationale the significance of the Veteran's reported back symptoms during his separation examination, or, his assertion that he continued to experience chronic back pain after his separation from service.  Although an addendum medical opinion was obtained by VA in October 2014, the physician who prepared that opinion also did not address the significance of the Veteran's assertions.

For the foregoing reasons, the May 2014 VA examination and October 2014 addendum opinion are incomplete.  VA should arrange for the Veteran to undergo a new VA spine examination at this time.  38 C.F.R. § 3.159(c)(4).

In relation to the Veteran's claim for service connection for a bilateral knee disorder, the Veteran also alleges that he has had chronic knee problems since the aforementioned in-service fall from a telephone pole.  Consistent with the same, the service treatment records show that the Veteran did report having knee problems during his January 1977 separation examination.

Post-service records document complaints by the Veteran of bilateral knee pain.  During private treatment in February 2005, Dr. A.J.F. diagnosed mild to moderate osteoarthritis in the Veteran's knees.

During a May 2014 VA examination of the Veteran's knees, the VA examiner confirmed the osteoarthritis diagnosis.  Again, although the examiner provided a negative etiology opinion, she did not acknowledge the Veteran's reported knee pain during his separation examination, or, discuss the significance of those complaints.  Under the circumstances, it is unclear as to whether the VA examiner is aware of the Veteran's documented complaints during his separation examination, and if so, the extent to which they impact her opinion.

For the foregoing reasons, the May 2014 VA examination of the Veteran's knees is also incomplete.  The Veteran should also be afforded a new VA examination of his knees at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his back and knees since January 2014.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for a low back disorder and bilateral knee condition.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is making efforts to arrange VA examinations of his claimed back and knee disabilities.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have rendered treatment for his back and/or knees since January 2014.

2.  Obtain the records for treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the development ordered above has been performed to the extent possible, arrange for the Veteran to undergo a VA orthopedic examination, to assess whether the Veteran has a current disorder in either knee that is related etiologically to his active duty service.  The entire claims file must be made available to the designated VA examiner and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should note that the Veteran reported the presence of knee symptoms during his separation examination, and also, alleges that he has had ongoing knee problems since his period of service.

All necessary tests and studies, to include any indicated radiological studies, of the Veteran's knees should be performed.  The examiner should render diagnoses as to the claimed disorders.  For each diagnosed disorder, the examiner should also provide an opinion as to whether it is it at least as likely as not (i.e., at least a 50 percent probability) that the disorder was caused by or resulted from an injury, illness, or event that occurred during the Veteran's 	active duty service, to include impact sustained by the Veteran in his January 1977 fall from a telephone pole?

A complete rationale should be given for all opinions and conclusions.  The provided rationale must include a discussion of all relevant findings from the examination, relevant evidence from the claims file, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  The Veteran should also be arranged to undergo a VA spine examination, to assess whether the Veteran has a current disorder in his back that is related etiologically to his active duty service.  The entire claims file must be made available to the designated VA examiner and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should note that the Veteran reported the presence of back symptoms during his separation examination, and also, alleges that he has had ongoing back problems since his period of service.

All necessary tests and studies, to include any indicated radiological studies, of the Veteran's back should be performed.  The examiner should render diagnoses as to the claimed disorder.  For each diagnosed disorder, the examiner should also provide an opinion as to whether it is it at least as likely as not (i.e., at least a 50 percent probability) that the disorder was caused by or resulted from an injury, illness, or event that occurred during the Veteran's 	active duty service, to include impact sustained by the Veteran in his January 1977 fall from a telephone pole?

A complete rationale should be given for all opinions and conclusions.  The provided rationale must include a discussion of all relevant findings from the examination, relevant evidence from the claims file, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

5.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

6.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a low back disorder and for a bilateral knee condition should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


